Exhibit 10.2
 
SECURED PROMISSORY NOTE
 

US$700,000.00  New York, New York February 25, 2011  

 
FOR VALUE RECEIVED, Atlas Acquisition Corp., a Nevada corporation  (“Maker”),
hereby promises to pay to the order of Peak Wellness, Inc., a Connecticut
corporation doing business as Peak Wellness Biopharma and having its principal
place of business at 195 Field Point Road, Greenwich, CT 06830 (“Payee”), in
accordance with the terms hereinafter provided, the principal amount of Seven
Hundred Thousand U.S. Dollars (US$700,000.00), together with accrued but unpaid
interest thereon, all as provided in this Secured Promissory Note (as the same
may be supplemented, modified, amended or restated from time to time in the
manner provided herein, this “Note”).   This Note is being issued pursuant to
that certain Intellectual Property Purchase Agreement dated as of February 25,
2011 by and among Maker, Payee, Atlas Therapeutics Corporation (“Atlas”) and Dr.
Carlon Coker (the “IPPA”).


This Note shall bear interest at the rate of Three Percent (3%) per annum.
Interest shall be computed on the basis of a 360-day year of twelve 30-day
months and shall accrue and be payable on each Payment Date (as defined below).
 
Payments of principal, together with accrued and unpaid interest thereon, shall
be due in two equal installments of Three Hundred Fifty Thousand Dollars
($350,000.00) each, on (i) the 180th day following the date hereof, and (ii) the
one-year anniversary of the date hereof (the dates provided in clauses (i) and
(ii) above, each a  “Payment Date”).


Payments due under this Note shall be in lawful money of the United States and
in immediately available funds in accordance with the written instructions of
Payee.  In the absence of such instructions, Maker shall make the payment by
check timely delivered to Payee.


This principal amount of this Note and all accrued by unpaid interest thereon
may be prepaid, in whole or in part, at any time by Maker without penalty or
premium.  Prepayments shall be applied first to accrued and unpaid interest and
then to principal.


The obligations of Maker hereunder are secured by a security interest in certain
assets of Maker pursuant to that Security Agreement of even date herewith
executed by Maker in favor of Payee.


Maker waives demand, presentment, protest and notice of any kind and consents to
the extension of time for payments or other indulgence with respect to this
Note, all without notice.


If an Event of Default (as defined below) occurs and is continuing, Payee may,
by written notice given to Maker, declare the principal of and accrued interest
on this Note to be due and payable immediately.  In the event any action is
commenced by Payee to enforce his rights under this Note and Payee prevails in
such action, Maker shall reimburse Payee for Payee’s reasonable legal fees
incurred in connection therewith.
 
 
1

--------------------------------------------------------------------------------

 
 
For the purposes of this Note, an “Event of Default” means the occurrence of any
of the following: (a) Maker shall fail to make any payment of principal or
interest on a Payment Date, and such failure shall continue unremedied for a
period of (10) days after written notice from Payee, or (b) Maker fails to
comply with any of its other obligations under this Note and such default shall
continue unremedied for a period of thirty (30) days after written notice from
Payee, or (c) Maker, pursuant to or within the meaning of any Bankruptcy Law (as
hereinafter defined):  (i) commences a voluntary case; (ii) becomes subject to
an involuntary case which is not withdrawn, discharged or stayed within sixty
(60) days after the commencement thereof; (iii) consents to the appointment of a
Custodian (as hereinafter defined) for Maker or for all or substantially all of
Maker’s property; (iv) becomes subject to the appointment of a Custodian for
Maker or for all or substantially all of Maker’s property which appointment is
not withdrawn, discharged or stayed within sixty (60) days after the appointment
thereof; or (v) makes a general assignment for the benefit of Maker’s
creditors.  As used in this Note, the term “Bankruptcy Law” means Title 7, Title
11 or Title 13 of the United States Code or any similar federal or state law for
the relief of debtors, and the term “Custodian” means any receiver, trustee,
assignee, liquidator or similar official under any Bankruptcy Law.


In no event whatsoever shall the amount of interest paid or agreed to be paid to
Payee exceed the maximum amount permissible under applicable law.  If Payee
shall receive as interest, an amount which would exceed the highest lawful rate,
the amount which would be excessive interest shall be applied to the reduction
of the principal amount outstanding under this Note (without prepayment premium
or penalty).


Maker shall have the right to set-off against and apply the principal and
interest owing under this Note against any and all claims, liabilities,
obligations or other damages which may be asserted by Maker and/or Atlas, in
good faith, to be owing by Payee under the IPPA and the other Related Agreements
(as defined in the IPPA) to which Payee is a party, including, without
limitation, the indemnification obligations of Payee under the IPPA.


This Note may not be assigned, transferred, sold or pledged by Payee without the
prior written consent of Maker.  Any assignment, transfer, sale or pledge by
Payee without the prior written consent of Maker shall be null and void ab
initio.   This Note shall be binding upon Maker and its successors and inure to
the benefit of Payee and Payee’s heirs, executors, administrators and permitted
assigns.  If any term of this Note shall be held invalid, illegal or
unenforceable, the validity of all other terms and provisions hereof shall in no
way be affected thereby.  This Note may not be changed, modified or terminated
orally, but only by an agreement in writing, signed by the party to be charged
therewith.  No delay, failure or omission by the Payee or any subsequent holder
in respect of the exercise of any right or remedy granted hereunder or allowed
by law to the Payee or other holder shall constitute a waiver of the right to
exercise the same at any future time or in the same or other circumstances.
 
 
2

--------------------------------------------------------------------------------

 
 
This Note shall be governed by and construed in accordance with the laws of the
State of New York without giving effect to the principles of conflicts of
law.   Any legal suit, action or proceeding arising out of or relating to this
Note shall be instituted exclusively in New York Supreme Court, County of New
York, or in the United Stated District Court for the Southern District of New
York.  Each of the parties hereto hereby: (i) waives any objection which they
may now have or hereafter have to the venue of any such suit, action or
proceeding, and (ii) irrevocably consents to the jurisdiction of the New York
Supreme Court, County of New York, and the United States District Court for the
Southern District of New York in any such suit, action or proceeding.  The
parties further agree to accept and acknowledge service of any and all process
which may be served in any such suit, action or proceeding in the New York
Supreme Court, County of New York, or in the United States District Court for
the Southern District of New York and agree that service of process upon a party
mailed by certified mail to such party’s address shall be deemed in every
respect effective service of process upon such party in any such suit, action or
proceeding.


Any notice, request or other communication required or permitted hereunder shall
be in writing and shall be deemed to have been duly given if personally
delivered or mailed by registered or certified mail, postage prepaid, or
delivered by facsimile transmission, to such party at its address or telecopier
number set forth below, or such other address or telecopier number as such party
may hereinafter specify by notice to each other party thereto:


If to Maker, to:
 
Atlas Acquisition Corp.
520 S. El Camino Real, 8th Floor
San Mateo, CA 94402
Attention:  J.B. Bernstein
Facsimile: (305) 513-5855


With a copy to:


Ellenoff Grossman & Schole LLP
150 East 42nd Street
New York, New York 10017
Attention:  Stuart Neuhauser, Esq.
Facsimile:  (212) 370-7889
 
 
3

--------------------------------------------------------------------------------

 
 
If to Payee:


Peak Wellness, Inc.
195 Field Point Road
Greenwich, Connecticut 06830
Attention:  Carlon M. Colker, M.D., FACN
Facsimile:  (203) 629-0589


With a copy to:


Shapiro Law Offices, LLC
104 Court Street
Middletown, Connecticut 06457
Attention:  Jonathan M. Shapiro
 
Facsimile:  (860) 347-3874
 


If one or more provisions of this Note are held to be unenforceable under
applicable law, such provisions shall be excluded from this Note, and the
balance of this Note shall be interpreted as if such provisions were so excluded
and shall be enforceable in accordance with its terms.


By acceptance of this Note, Payee agrees to the terms and conditions set forth
herein.


IN WITNESS WHEREOF, the undersigned Maker has executed this Secured Promissory
Note as of the date first written above.


 

  ATLAS ACQUISITION CORP.          
 
By:
/s/ J.B. Bernstein       Name:  J.B. Bernstein       Title:  Chief Executive
Officer          


 
4

--------------------------------------------------------------------------------